DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/CA2019/050754, filed 31 May 2019; and claims benefit of provisional application 62/678580, filed 31 May 2018.

Claims 12, 20-21, and 42-43 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 and 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the neurological disease of multiple sclerosis with a composition comprising a compound of es not reasonably provide enablement for the full scope of treating a neurological disease or disorder or regarding claims 21 and 43 the scope of a stereoisomer of said compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  A method for treating a neurological disease or disorder, comprising administering a therapeutically effective amount of a composition comprising a compound of instant formula (16), or a stereoisomer thereof. 
The state of the prior art:  
WHO (What are neurological disorders?, WHO Q&A webpage, 3 May 2016, accessed online at https://www.who.int on 15 Dec 2020, 2 pages, cited in PTO-892) teaches neurological disorders are diseases of the central and peripheral nervous system. WHO teaches these disorders include epilepsy, Alzheimer disease and other dementias, cerebrovascular diseases including stroke, migraine and other headache 
Sharma et al. (Carbohydrate Research, 1990, 198, p205-221, cited in PTO-892) discloses fluorinated carbohydrates including 2-amino-4-deoxy-4,4-difluoro-D-xylo-hexose and the peraceylated derivatives having antitumor activity. (page 205, abstract) Sharma et al. teaches sugars having different structures have different activities, such as the activity against L1210 leukemia cells. (page 208, table 1; identified chemical compounds disclosed at page 207) 
National MS Society (Medications, National Multiple Sclerosis Society website, www.nationalmssociety.org/Treating-MS/Medications, accessed online via the Internet Archive Wayback Machine, archive dated 04 Jul 2016, 6 pages, cited in PTO-892) discloses medications are used in multiple sclerosis (MS) to modify the disease course, treat relapses —also called attacks or exacerbations — and manage symptoms. (page 1, paragraph 1) National MS Society discloses known US FDA-approved disease-modifying agents include, for example, interferon beta-1a, glatiramer acetate, daclizumab, teriflunomide, dimethyl fumarate, and mitoxantrone. (paragraph spanning pages 1-2) 
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  The prior art does not teach the effectiveness of the compound of instant formula (16) for the treatment of the scope of 
The Breadth of the claims:  The scope of the claims is infinite.  Any possible neurological diseases or disorders could potentially be treated according to the method of claim 20 and 42, having any known causes ranging from stroke, migraine, brain tumours, malnutrition, or bacterial, viral, fungal, or parasitic infection. The scope of the claims further encompass all stereoisomers of the compound of instant formula (16).
The amount of direction or guidance presented:  The specification speaks generally about inflammatory diseases including those which affect the nervous system at paragraph 0076, such as MS.  However, guidance is not given for the full scope of neurological diseases or disorders such as taught in WHO.
The presence or absence of working examples: The only working examples provided are for screening of compounds pertinent to MS, the reduction of chondroitin sulfate production by astrocytes, the outgrowth of oligodendrocytes, at example 1, paragraphs 0142-157. The working examples further indicated the compounds tested in general did not reduce TNFα production by LPS-stimulated macrophages at paragraphs 0162-0163.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as treatment of diverse neurological diseases or disorders or for the resultant activity of a modifying the stereochemistry of a compound.  See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible methods beyond those known in the art, (such as activity against L1210 leukemia cells taught by Sharma et al.) one skilled in the art would undertake a novel and extensive research program into neurological diseases or disorders and the effect of different sugars having different stereochemistries on said diseases or disorders.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of neurological diseases or disorders having diverse causes as taught by WHO, and the known complexity of sugar stereochemistry and its effect on biological activity, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d 1361 at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for all the full scope of treating a neurological disease or disorder or the scope of a stereoisomer of said compound.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20-21, and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 12 recites a prodrug or a functional derivative of a compound of instant formula (16). The instant specification at paragraph 0114 as published defines a “functional derivative” as used herein means an active compound with equivalent or near equivalent physiological functionality to the named active compound when used and/or administered as described herein. The instant specification at paragraph 0118 as published defines the term “prodrug” used herein refers to compounds which are not pharmaceutically active themselves but which are transformed into their pharmaceutical active form in vivo. The instant specification does not particular point out what chemical structures provide an equivalent or near equivalent physiological functionality, such as by a defined structure-functional relationship. Further, the instant specification does not define what is meant by "equivalent or near equivalent physiological functionality" or how to determine what is "near equivalent". The instant specification does not particular point out what transformation reactions are encompassed by the term prodrug, and therefore what pre-transformation structures are encompassed. Therefore the scope of the claims with regard to these terms is not clear. Claims 20-21 and 42-43 depend from claim 12 and incorporate all limitations therein, including the indicated language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 20-21, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National MS Society (Medications, National Multiple Sclerosis Society website, www.nationalmssociety.org/Treating-MS/Medications, accessed online via the Internet Archive Wayback Machine, archive dated 04 Jul 2016, 6 pages, cited in PTO-892).
National MS Society discloses medications are used in multiple sclerosis (MS) to modify the disease course, treat relapses —also called attacks or exacerbations — and manage symptoms. (page 1, paragraph 1) National MS Society discloses known US FDA-approved disease-modifying agents include, for example, interferon beta-1a, glatiramer acetate, daclizumab, teriflunomide, dimethyl fumarate, and mitoxantrone. (paragraph spanning pages 1-2) National MS Society adhering to your disease-modifying medication is a key element of treatment effectiveness, (page 2, paragraph 2) implying said medication administered to a human subject having the neurological disease of MS. 
The medications disclosed in National MS Society are interpreted as having equivalent or near equivalent physiological functionality with regard to the functionality . 

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (Carbohydrate Research, 1990, 198, p205-221, cited in PTO-892).
Sharma et al. discloses fluorinated carbohydrates including 2-amino-4-deoxy-4,4-difluoro-D-xylo-hexose and the peraceylated derivatives having antitumor activity. (page 205, abstract) Sharma et al. discloses fluorinated carbohydrates are designed to inhibit the various enzymic processes of glycoconjugate metabolism, or to act as terminators of carbohydrate-chain elongation by being incorporated into the cell surface oligosaccharides. They also were expected to modify the nucleotide pool size and, hence, provide a potential use in combination chemotherapy with nucleoside analogs. (paragraph spanning pages 205-206) Sharma et al. discloses the peracetylated derivative of 2-amino-4-deoxy-4,4-difluoro-D-xylo-hexose 
    PNG
    media_image1.png
    252
    207
    media_image1.png
    Greyscale
 , (compound 31 at page 207) where the compound 31 possesses the same chemical structure and stereochemistry of instant formula 16. Sharma et al. discloses the fully acetylated derivatives 15, 19, 22, and 31 are more lipophilic and their uptake by passive diffusion, and, thereby, their effect on the inhibition of cell growth is increased. Sharma in vivo administration of compound 22 to mice with L1210 leukemia. (page 209, paragraph 3) One of skill in the art to readily envision the compound 31 as a pharmaceutical composition for analogous use, meeting limitations of instant claim 12.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623